     Case 2:20-cv-01589-SMB--JZB Document 6 Filed 08/12/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CV-20-01589-PHX-SMB (MTM)
10                  Petitioner,                        TEMPORARY RESTRAINING
                                                       ORDER
11   v.
12   Oleh Kuraiev,
13                  Respondent.
14
15         The Government filed this action seeking an order authorizing the involuntary
16   medical examination of and administration of hydration to Defendant Oleh Kuraiev. The

17   Government also moves for a Temporary Restraining Order pursuant to Federal Rule of
18   Civil Procedure 65(b). The Court has considered the Petition, Motion, and supporting

19   exhibits and concludes that—given Respondent’s current mental and physical condition—

20   immediate and irreparable injury will occur before Respondent can be given notice and an
21   opportunity to respond. Specifically, Respondent’s refusal to eat since July 16, 2020 (75
22   consecutive meals), refusal to allow assessment of his physical condition, and dramatic

23   weight loss support issuing a temporary restraining order without notice.

24         IT IS THEREFORE ORDERED the Motion for Temporary Restraining Order

25   (Doc. 2) is granted.

26         IT IS FURTHER ORDERED that the Department of Homeland Security, through
27   competent medical personnel, may perform involuntary medical examinations, weight
28   checks, monitor vital signs, and collect blood and urine samples for analysis of Respondent
     Case 2:20-cv-01589-SMB--JZB Document 6 Filed 08/12/20 Page 2 of 2



 1   Oleh Kuraiev and may restrain him if he resists those examinations, and may involuntarily
 2   administer hydration or insert urinary catheters if necessary to preserve his life, until such
 3   time as Respondent discontinues his hunger strike or until the Court otherwise orders.
 4          IT IS FURTHER ORDERED that the Government must file a joint status report
 5   on Monday, August 17, 2020, no later than 5:00 p.m. After reviewing the status report, the
 6   Court will contemplate setting a status hearing or a hearing regarding the continuation of
 7   this TRO or a potential preliminary injunction.
 8          IT IS FURTHER ORDERED that the Government must personally serve the
 9   Petition, Summons, Motion for Temporary Restraining Order, and this Order on
10   Respondent no later than August 13, 2020.
11          IT IS FURTHER ORDERED that the Clerk of Court must issue the Summons, if
12   not already issued.
13          Dated this 12th day of August, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
